PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                 No. 06-4211
HENRY GEOVANY HERNANDEZ-
VILLANUEVA,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Greenbelt.
              Deborah K. Chasanow, District Judge.
                      (8:05-cr-00379-DKC)

                      Argued: November 30, 2006

                      Decided: January 10, 2007

          Before KING and SHEDD, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by published opinion. Senior Judge Hamilton wrote the
opinion, in which Judge King and Judge Shedd joined.


                             COUNSEL

ARGUED: Clark U. Fleckinger, II, Rockville, Maryland, for Appel-
lant. Sandra Wilkinson, Assistant United States Attorney, OFFICE
OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for
Appellee. ON BRIEF: Rod J. Rosenstein, United States Attorney,
Baltimore, Maryland, for Appellee.
2              UNITED STATES v. HERNANDEZ-VILLANUEVA
                              OPINION

HAMILTON, Senior Circuit Judge:

   Henry Geovany Hernandez-Villanueva (Villanueva) appeals the
eighteen-month sentence imposed by the district court following his
plea of guilty to the charge of unauthorized reentry into the United
States, 8 U.S.C. § 1326(a). We affirm.

                                   I

   Villanueva, a native of El Salvador, was deported from the United
States on April 17, 2004. Following his deportation, Villanueva ille-
gally reentered the United States and was arrested at his mother’s res-
idence in Silver Spring, Maryland on May 31, 2005. At the time of
his arrest, Villanueva was eighteen years old and was residing at his
girlfriend’s residence, along with the couple’s infant daughter.
According to Villanueva, he reentered the United States to live with
and support his family.

   Following his arrest, Villanueva was interviewed by law enforce-
ment agents. Villanueva did not receive a Miranda* warning prior to
or during the interview. During the interview, Villanueva made state-
ments concerning "La Mara Salvatrucha" or "MS-13," a violent gang
that operates nationwide through numerous violent local street gangs.
Villanueva also made statements concerning the violent activities of
his local MS-13 gang, "Langley Park Salvatrucha" (MS-13 LPS), and
other local MS-13 gangs operating in the Washington, D.C. metropol-
itan area. Villanueva offered to become a confidential informant in
order to provide continuing intelligence on MS-13 activity in the
Washington, D.C. metropolitan area. Following the interview, Bureau
of Immigration and Customs Enforcement Agent Robert Neives pre-
pared a summary of the interview.

   On August 15, 2005, Villanueva was charged by a federal grand
jury sitting in the District of Maryland with unauthorized reentry into
the United States, 8 U.S.C. § 1326(a). On October 21, 2005, he pled
guilty to the charged offense.

    *Miranda v. Arizona, 384 U.S. 436 (1966).
               UNITED STATES v. HERNANDEZ-VILLANUEVA                   3
   In preparation for sentencing, a Presentence Report (PSR) was pre-
pared. The PSR set Villanueva’s offense level at 8, U.S. Sentencing
Guidelines Manual (USSG) § 2L1.2(a). After determining that Villa-
nueva’s criminal history category was I and that he was entitled to a
two level reduction for acceptance of responsibility, id. § 3E1.1(a),
the PSR calculated Villanueva’s sentencing range to be 0 to 6
months’ imprisonment.

   At sentencing, the government argued, consistent with its prehear-
ing submission, that a sentence higher than that called for by the Sen-
tencing Guidelines was warranted because Villanueva was, inter alia,
a member of MS-13 LPS. In support of its argument, the government
introduced the testimony of George Norris, a sergeant with the Prince
George’s County Police Department and an expert in the operations
and affairs of MS-13 in the Washington, D.C. metropolitan area.

   According to Sergeant Norris, MS-13 began in the 1980s in Los
Angeles, California when numerous El Salvadorian immigrants
banded together to form a gang to combat the hostilities leveled
against them by Mexican street gangs. Over time, as the number of
El Salvadorian immigrants in this country grew, so did the size of
MS-13, as MS-13 formed local MS-13 gangs or "cliques" in other
areas of the country, including several in the Washington, D.C. metro-
politan area. In general, each local MS-13 gang holds regular meet-
ings to discuss the business of the local gang and MS-13 in general,
and each MS-13 member is required to pay dues to his local gang.
Some of the money paid in dues is remitted to MS-13; other money
is used by the local gang for a variety of legal and illegal activities.
In a nutshell, like most other street gangs, the basic purpose of MS-
13 and each of its local gangs is "to control the streets, to be the num-
ber one gang." This purpose is achieved "through intimidation, fear,
and violence."

   Based on his training and experience, Sergeant Norris opined that
Villanueva was, at the time of his arrest in May 2005, still an active
member of MS-13 LPS. He based this opinion on several factors.
First, Sergeant Norris observed that, during the post-arrest interview,
Villanueva provided detailed, current information concerning MS-13
gang activity in the Washington D.C. metropolitan area, including
descriptions of recent violent criminal activity. Second, Sergeant Nor-
4             UNITED STATES v. HERNANDEZ-VILLANUEVA
ris observed that Villanueva used the present tense when talking about
his membership in MS-13 LPS and the activities of other members in
his gang and other local MS-13 gangs. Third, Sergeant Norris pointed
to Villanueva’s desire to be a confidential informant for law enforce-
ment. According to Sergeant Norris, to be a confidential informant,
Villanueva had to be a member of a local MS-13 gang, because, given
the violent and close-knit nature of a local MS-13 gang, nonmembers
would not be in a position to provide meaningful intelligence. Fourth,
Sergeant Norris testified that, about a week prior to Villanueva’s
arrest, he personally observed several MS-13 LPS members visit Vil-
lanueva at his (Villanueva’s) girlfriend’s residence. According to Ser-
geant Norris, if Villanueva was not an active member of MS-13 LPS,
in the sense that he was not attending his local gang meetings and/or
paying dues to MS-13 LPS, other members would kill him, which is
the action taken against an individual that tries to leave MS-13.

   Finally, Sergeant Norris relied on photographs taken of Villanueva
both before his April 2004 deportation and after his arrest in May
2005. These photographs demonstrated that Villanueva acquired tat-
toos in the time frame between his deportation and his later arrest,
several of which specifically related to MS-13. For example, Sergeant
Norris explained that Villanueva had acquired on his abdomen a tat-
too of an "M" and a "S." Sergeant Norris also referenced another
recent MS-13 tattoo, which depicted a tombstone memorializing the
death of MS-13 LPS member "Satancio," with the date February 2,
2005.

   In response to the government’s case at sentencing, Villanueva first
objected to the government’s use of the statements he made during
the post-arrest interview. Next, Villanueva argued that a sentence
above the advisory sentencing range was unwarranted because there
was no evidence that he engaged in any criminal activity. Finally, he
argued that it was impermissible for the government to seek a sen-
tence above the advisory sentencing range merely because he chose
to occasionally associate with members of MS-13 LPS.

  In sentencing Villanueva, the district court first overruled Villa-
nueva’s Miranda objection to the court’s consideration of the state-
ments he made during the post-arrest interview. Next, in accordance
with the PSR, the court found that Villanueva’s sentencing range was
              UNITED STATES v. HERNANDEZ-VILLANUEVA                   5
0 to 6 months’ imprisonment. Then, the court turned to the factors set
forth in 18 U.S.C. § 3553(a) to determine if a variance sentence was
appropriate. In examining the nature and circumstances of Villa-
nueva’s offense under § 3553(a)(1), the court found that, although he
came back "very soon after deportation primarily because of family"
considerations, he continued to associate, after his reentry, with mem-
bers of MS-13 LPS, "individuals that he knew were violent crimi-
nals." Regarding Villanueva’s history and characteristics, the court
noted that, although Villanueva is young and has a family,

    [o]n the other hand, he has exhibited by the tattoos and his
    association a continued lure of the MS-13 culture, which I
    find is violent and dangerous to himself as well as to others
    in the community. He has not yet developed or demon-
    strated a maturity, a backbone, a character to turn things
    around.

The court then examined the specific factors set forth in § 3553(a)(2)
and concluded that a longer sentence than the sentencing range rec-
ommended by the Guidelines was warranted to promote respect for
the law, deter further criminal conduct, and protect the public from
further crimes committed by Villanueva (such as another illegal reen-
try). Finally, the court discussed its general concerns about Villa-
nueva’s gang activity:

    It may well be extraordinarily difficult to disassociate one’s
    self from the MS-13 once one has been a member. This per-
    son standing before me has not . . . demonstrated any true
    desire to do that. I find that he has accumulated new tattoos
    since he was deported. He even acknowledged joining a
    clique in El Salvador . . . .

    He well understands the structure and had continued to par-
    ticipate in it. It was a gang that is terrorizing the community
    and [gang] activity cannot be countenanced. Whether he has
    personally participated in any violent activity is really not
    the only question. There is certainly no evidence that he
    directly has, but he is giving aid and comfort to those who
    do, and he risks violence to himself as well. It’s simply not
6              UNITED STATES v. HERNANDEZ-VILLANUEVA
    a group to be associated with. It’s dangerous for everyone
    involved.

   After considering the advisory sentencing range and the § 3553(a)
factors, the district court concluded that a variance sentence was war-
ranted, and the court sentenced Villanueva to eighteen months’
imprisonment, which was twelve months higher than the high end of
Villanueva’s sentencing range, but was six months below the statu-
tory maximum sentence of twenty-four months’ imprisonment. Villa-
nueva noted a timely appeal.

                                   II

   Villanueva first challenges the district court’s consideration of the
statements he made during the post-arrest interview. These statements
were admitted through the testimony of Sergeant Norris and through
Agent Neives’ summary of the interview.

   A district court’s ruling on the admissibility of evidence at sentenc-
ing is reviewed for an abuse of discretion. United States v. Hopkins,
310 F.3d 145, 154 (4th Cir. 2002). In applying this standard, we are
mindful that the wide latitude on evidentiary matters enjoyed by trial
courts is even greater for sentencing courts, because the Federal Rules
of Evidence do not apply at sentencing. Id. Indeed, in resolving any
dispute concerning a factor pertinent to the sentencing decision, "the
court may consider relevant information without regard to its admissi-
bility under the rules of evidence applicable at trial, provided that the
information has sufficient indicia of reliability to support its probable
accuracy." USSG § 6A1.3(a), p.s. Moreover, in selecting a particular
sentence within the sentencing range (or deciding whether to depart
or vary from that range), a court "may consider, without limitation,
any information concerning the background, character and conduct of
the defendant, unless otherwise prohibited by law." Id. § 1B1.4; see
also 18 U.S.C. § 3661 ("No limitation shall be placed on the informa-
tion concerning the background, character, and conduct of a person
convicted of an offense which a court of the United States may
receive and consider for the purpose of imposing an appropriate sen-
tence.").

   In this case, Villanueva argues that the district court’s consider-
ation of the statements he made during the post-arrest interview vio-
               UNITED STATES v. HERNANDEZ-VILLANUEVA                   7
lated his Miranda rights. The district court admitted the statements,
concluding that, even if the statements were obtained in violation of
Miranda, the evidence was reliable, Villanueva’s statements were
voluntarily made, and there was no evidence of improper police con-
duct in eliciting the statements.

   Unfortunately for Villanueva, his argument is foreclosed by our
decision earlier this year in United States v. Nichols, 438 F.3d 437
(4th Cir. 2006). In that case, we held that a statement obtained in vio-
lation of Miranda is admissible at sentencing unless there is evidence
that the statement was "actually coerced or otherwise involuntary." Id.
at 444.

   In our case, it is clear that Villanueva does not meet the weighty
burden demanded by Nichols. In making his statements, Villanueva
was attempting to avoid certain deportation. He spoke willingly and
candidly in hopes of obtaining favorable treatment by the govern-
ment. The circumstances surrounding the statements simply do not
suggest that Villanueva was coerced into making the statements or
that the statements were otherwise involuntary.

                                   III

   Villanueva also argues that the eighteen-month sentence imposed
by the district court is unreasonable. In imposing a sentence after
United States v. Booker, 543 U.S. 220 (2005), a sentencing court must
engage in a multi-step process. First, the court must correctly deter-
mine, after making appropriate findings of fact, the applicable sen-
tencing range. United States v. Hughes, 401 F.3d 540, 546 (4th Cir.
2005). Next, the court must "determine whether a sentence within that
range . . . serves the factors set forth in § 3553(a) and, if not, select
a sentence [within statutory limits] that does serve those factors."
United States v. Green, 436 F.3d 449, 456 (4th Cir. 2006). The court
must articulate the reasons for the sentence imposed, particularly
explaining any departure or variance from the sentencing range.
Hughes, 401 F.3d at 546 & n.5. The explanation of a variance sen-
tence must be tied to the factors set forth in § 3553(a) and must be
accompanied by findings of fact as necessary. Green, 436 F.3d at
455-56.
8              UNITED STATES v. HERNANDEZ-VILLANUEVA
   We review the sentence imposed for reasonableness, considering
"the extent to which the sentence . . . comports with the various, and
sometimes competing, goals of § 3553(a)." United States v. More-
land, 437 F.3d 424, 433 (4th Cir. 2006). When we review a sentence
outside the advisory sentencing range—whether as a product of a
departure or a variance—we consider whether the sentencing court
acted reasonably both with respect to its decision to impose such a
sentence and with respect to the extent of the divergence from the
sentencing range. See id. at 433-34 (variance sentence); United States
v. Hairston, 96 F.3d 102, 106 (4th Cir. 1996) (departure sentence). If
a court provides an inadequate statement of reasons or relies on
improper factors in imposing a sentence outside the properly calcu-
lated advisory sentencing range, the sentence will be found unreason-
able and vacated. Green, 436 F.3d at 457.

   In this case, the district court considered the advisory sentencing
range and considered the relevant statutory sentencing factors under
§ 3553(a). The court then concluded that the sentencing range under
the Guidelines failed to account for the fact that Villanueva was a
member of a violent local MS-13 gang and that Villanueva illegally
reentered the United States and continued his association with this
violent gang. The court also concluded that the sentencing range
failed to sufficiently promote respect for the law, deter further crimi-
nal conduct, and protect the public from further crimes committed by
Villanueva. We conclude that all of these considerations support the
decision of the court to impose a sentence above the advisory sentenc-
ing range and that any associational rights enjoyed by Villanueva
were not violated. Cf. Dawson v. Delaware, 503 U.S. 159, 165 (1992)
("[T]he Constitution does not erect a per se barrier to the admission
of evidence concerning one’s beliefs and associations at sentencing
simply because those beliefs and associations are protected by the
First Amendment.").

   We also conclude that the length of the sentence was reasonable.
The advisory sentencing range under the Guidelines was a term of
imprisonment of 0 to 6 months. The district court sentenced Villa-
nueva to eighteen months’ imprisonment. The court reasonably con-
cluded that a variance sentence of an additional twelve months’
imprisonment was necessary to account for the fact that Villanueva
not only illegally reentered the United States but also continued his
               UNITED STATES v. HERNANDEZ-VILLANUEVA                  9
association with a violent street gang after his reentry. Violence is a
way of life for the members of local MS-13 gangs, and the court
understandably sought to fashion a reasonable sentence to stymie Vil-
lanueva’s ability to associate with any local MS-13 gang, with the
hope that further removing him from the violent lures of a local MS-
13 gang would increase his chances of turning his life around. More-
over, a longer sentence was appropriate to sufficiently promote Villa-
nueva’s respect for the law, deter further criminal conduct (i.e., deter
other deported MS-13 members from reentering the United States to
continue in this country their association with the gang), and protect
the public from further crimes committed by Villanueva (e.g., protect-
ing the public from another illegal reentry). In sum, although an
eighteen-month sentence is three times the high end of the 0 to 6
months sentencing range, the sentence, which is only seventy-five
percent of the two-year statutory maximum sentence, unquestionably
serves the § 3553(a) factors. Cf. United States v. Davenport, 445 F.3d
366, 372 (4th Cir. 2006) (holding that a sentence more than three
times the top of the advisory sentencing range was unreasonable
where the factors relied upon by the district court did not justify such
a sentence and the court failed to explain how the variance sentence
served the § 3553(a) factors).

                                  IV

   For the reasons stated herein, the judgment of the district court is
affirmed.

                                                           AFFIRMED